IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 96-KP-00399-SCT
JACK WITTEN JONES a/k/a EDWARD

EUGENE SHELTON
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                               03/21/95
TRIAL JUDGE:                                    HON. KOSTA N. VLAHOS
COURT FROM WHICH APPEALED:                      HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         PRO SE
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL

                                                BY: BILLY L. GORE
DISTRICT ATTORNEY:                              CONO CARANNA
NATURE OF THE CASE:                             CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                    AFFIRMED - 9/25/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 10/16/97




     BEFORE DAN LEE, C.J., McRAE AND SMITH, JJ.

     SMITH, JUSTICE, FOR THE COURT:




Jack Witten Jones pled guilty to the crime of burglary in the Circuit Court of Harrison County and
was sentenced as a habitual offender. Jones now appeals to this Court from the summary dismissal of
his motion for post-conviction relief. Jones, relying on McNeal v. State, 658 So. 2d 1345
(Miss.1995), argues that the indictment charging him as a habitual offender was fatally defective
because it failed to conclude with the language "against the peace and dignity of the State." Jones
also argues that his counsel was ineffective and that he is entitled to an evidentiary hearing. Finding
Jones's assignments of error to be without merit, we affirm.

                                     STATEMENT OF FACTS
On May 14, 1991, Jack Witten Jones was indicted as an habitual offender for the crime of burglary of
a dwelling. Upon entry of his guilty plea, Jones was sentenced as an habitual offender by the trial
court to serve a term of eight years in the custody of the Mississippi Department of Corrections
without benefit of probation or parole. Jones thereafter filed a motion for post-conviction relief on
March 26, 1994. However, because Jones filed the motion under a criminal cause number, the
Harrison County Court Administrator's Office notified Jones that the motion should be refiled as a
civil cause of action. On March 29, 1994, this Court issued an Order denying Jones's Petition for
Writ of Mandamus and advised Jones to refile his post-conviction motion as a civil motion. Jones
again filed his motion under a criminal cause number on April 12, 1995, but properly filed his
Amended Motion to Vacate Habitual Offender Portion of Sentence and/or Motion to Vacate
Conviction and Sentence on August 18, 1995. On February 29, 1996, Jones filed a Supplemental
Argument to Amended Post-Conviction Motion.

After review, the trial court found that Jones's motion failed to conform with the requirements set
forth in Miss. Code Ann. § 99-39-9(3) which requires that all motions for post-conviction relief "shall
be verified by oath of the prisoner." Finding that Jones failed to include the proper affidavit including
an oath, the trial court summarily dismissed Jones's motion on March 21, 1996. Aggrieved, Jones
now appeals to this Court citing the following issues:

     I. WHETHER JONES'S MOTION FOR POST-CONVICTION RELIEF FAILED TO
     MEET THE REQUIREMENTS SET FORTH IN MISS. CODE ANN. § 99-39-9 (3).

     II. WHETHER THE FAILURE OF THE STATE TO RESPOND TO JONES'S
     MOTION FOR POST-CONVICTION RELIEF WARRANTED AN EVIDENTIARY
     HEARING.

     III. WHETHER JONES WAS PROPERLY SENTENCED AS AN HABITUAL
     OFFENDER PURSUANT TO MISS. CODE ANN. § 99-19-81.

     IV. WHETHER JONES RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL.

                                      DISCUSSION OF LAW

     I. WHETHER JONES'S MOTION FOR POST-CONVICTION RELIEF FAILED TO
     MEET THE REQUIREMENTS SET FORTH IN MISS. CODE ANN. § 99-39-9 (3).

Miss. Code Ann. § 99-39-9 sets forth the requirements of motions and service under the Post-
Conviction Relief Act. Section 99-39-9(3) specifically requires that each motion "shall be verified by
the oath of the prisoner." In his order of March 21, 1996, Circuit Judge Kosta Vlahos found that
Jones's motion for post-conviction relief should be dismissed because "petitioner's oath is
insufficient".

Filed with Jones's Amended Motion for Post-Conviction Relief is a document styled
"Acknowledgment," which is notarized by a notary public and sets forth the following:

     Personally appeared before me, the undersigned authority in and for the above jurisdiction, Jack
     Witten Jones, who, after being first duly sworn, on oath, states that he is the Petitioner in the
     foregoing amended post-conviction relief motion to vacate, set aside and strike habitual portion
     of sentence, and that the facts and matters stated therein are true and correct to the best of his
     knowledge and belief.

Also accompanying Jones's amended motion is Exhibit "A", the Affidavit of Jack Witten Jones which
contains (in pertinent part) the following:

     3. I further state that pursuant to Mississippi Code Annotated § 99-39-9 (1)(d) I hereby swear
     that the foregoing statement of facts within my personal knowledge are true and correct as
     therein stated.

The trial court found that Jones's affidavit failed to contain the oath required by § 99-39-9(3) and
dismissed the motion. The trial judge stated that in order "to meet the verification requirement of
Section 99-39-9(3) . . . the petitioner must sign and incorporate in his petition an affidavit similar to
the following form:"

     Personally appeared before me the undersigned authority, _______________, the petitioner in
     this pleading, who after being first duly sworn on his oath states: (1) that he has read the above
     and foregoing petition to which he has subscribed his name; (2) that he knows the contents
     thereof and the facts therein stated; (3) that the facts stated therein are true and correct; (4) that
     they are freely, knowingly and voluntarily made; and (5) that he has signed and sworn to this
     petition with the full knowledge that every person who shall willfully and corruptly swear falsely
     to any material matter under any oath in any matter, cause or proceeding in any court of law
     shall upon conviction be punished by imprisonment in the penitentiary not exceeding ten (10)
     years.

     ______________

     Petitioner's Name

     Sworn to and subscribed before me this the _____ day of _____, 19___.

     ______________

     Notary Public

Jones now argues that "[t]he post-conviction motion is supported by affidavit, . . . although not
worded exactly as demonstrated by the trial court." Jones argues that "§ 99-39-1 does not state that a
litigant must exactly comply with the dictates of the statute" and moreover, "that pro se prisoners are
not to be held to the same standards as seasoned professional lawyers."

The issue before this Court is whether Jones's motion meets the basic pleading requirements of Miss.
Code Ann. § 99-39-9. This Court has repeatedly held that "where a prisoner is proceeding pro se, we
take that fact into account and, in our discretion, credit not so well pled allegations." Scott v. State,
590 So. 2d 875 (Miss.1991)(citing Moore v. Ruth, 556 So. 2d 1059, 1061 (Miss.1990)); Myers v.
State, 583 So. 2d 174 (Miss.1991); Sanders v. State , 440 So. 2d 278, 283 n.1 (Miss.1983); Haines
v. Kerner, 404 U.S. 519, 520-21 (1972).

We hold that Jones's motion for post-conviction relief does contain an "oath" as required by Miss.
Code Ann. § 99-39-9(3). As a matter of form, the acknowledgment which accompanies Jones's
motion is not phrased exactly like that suggested by the trial court, however, substantively the
acknowledgment contains an "oath" wherein Jones swears that the "facts and matters stated therein
are true and correct to the best of his knowledge and belief." Moreover, there is no express statutory
requirement that a particular form of oath accompany a motion for post-conviction relief. Therefore,
Jones's motion satisfies the requirements set forth in Miss. Code Ann. § 99-39-9 (3).

     II. WHETHER THE FAILURE OF THE STATE TO RESPOND TO JONES'S
     MOTION FOR POST-CONVICTION RELIEF WARRANTED AN EVIDENTIARY
     HEARING.

Jones next argues that the failure of the State to file an answer to his motion for post-conviction relief
requires an evidentiary hearing. Jones, relying on Harris v. State, 624 So. 2d 100 (Miss.1993),
argues that the failure of the State to file an answer to his allegations requires this Court to accept his
assertions as true.

Miss. Code Ann. § 99-39-9 (5) expressly provides:

     (5) The prisoner shall deliver or serve a copy of the motion, together with a notice of its filing,
     on the state. The filing of the motion shall not require an answer or other motion unless so
     ordered by the court under section 99-39-11(3).

Miss. Code Ann. § 99-39-11 provides (in pertinent part):

     (2) If it plainly appears from the face of the motion, any annexed exhibits and the prior
     proceedings in the case that the movant is not entitled to any relief, the judge may make an
     order for its dismissal and cause the prisoner to be notified.

     (3) If the motion is not dismissed under subsection (2) of this section, the judge shall order the
     state to file an answer or other pleading within the period of time fixed by the court or to take
     such other action as the judge deems appropriate.

In the case sub judice, the trial judge dismissed Jones's motion for failure to conform with Miss. Code
Ann. 99-39-9(3). Thus, after Jones filed his motion, an answer was not required by the State by
virtue of Miss. Code Ann. § 99-39-9(5). Following the dismissal of his motion, no answer was
required by the State by virtue of Miss. Code Ann. § 99-39-11(3). This issue is without merit.

     III. WHETHER JONES WAS PROPERLY SENTENCED AS AN HABITUAL
     OFFENDER PURSUANT TO MISS. CODE ANN. § 99-19-81.

Jones next argues that the indictment returned by the grand jury was fatally defective because it failed
to comply with Section 169 of the Mississippi Constitution of 1890 which requires:

     The style of all process shall be "The State of Mississippi," and all prosecutions shall be carried
     on in the name and by authority of the "State of Mississippi," and all indictments shall conclude
     "against the peace and dignity of the state."

Jones argues that he was improperly sentenced as an habitual offender because the above-cited
language was set forth prior to the portion of the indictment wherein Jones's habitual status was
charged. A review of the indictment returned by the grand jury indicates that after the language
wherein the offense of burglary of a dwelling was charged but prior to the language wherein Jones's
habitual status was charged, the following language was set forth: "contrary to the form of the statute
in such cases made and provided, and against the peace and dignity of the State of Mississippi." This
language was not repeated after Jones's habitual status was charged and therefore the indictment
failed to conclude properly.

This Court was faced with an identical challenge in McNeal v. State, 658 So. 2d 1345 (Miss.1995),
where the portion of the indictment charging McNeal as a habitual offender was on a separate page
from the remainder of the indictment. The language required by Section 169 of the Mississippi
Constitution of 1890 was found on the first page of the indictment and therefore the indictment failed
to conclude properly.

In McNeal, this Court rejected the argument by the State that such an omission was merely a
harmless technical error and held:

     Section 169 of the Mississippi Constitution of 1890 clearly states that a criminal indictment
     must "conclude 'against the peace and dignity of the state.'" (emphasis added). Although the
     indictment in the case at bar contained these words and the defendant was sufficiently on notice
     as to what criminal charges were being brought against him, the habitual offender portion of the
     indictment came after the words "against the peace and dignity of the state." In the words of the
     Love Court, "the provision appears to us to be idle and meaningless, but we find it in the
     fundamental law, and we cannot disregard it." Love, 8 So. 465. This is not an instance where
     this Court can argue semantics. The word "conclude" is neither ambiguous nor vague. It simply
     means "to bring to an end." Webster's New Collegiate Dictionary (1974). Even though McNeal
     was not prejudiced in this instance, § 169 of the state constitution was not complied with and
     that portion of the indictment charging McNeal as an habitual offender was fatally defective.

Id. at 1350. As a result of the defective indictment, this Court vacated McNeal's habitual offender
status. However, McNeal's burglary conviction and his resulting seven-year sentence were upheld.

Jones, like McNeal, does not argue that he was deprived of notice of the charges against him, but
rather focuses on the failure of the indictment to conclude properly. Jones therefore requests that this
Court vacate his habitual offender status.

In Brandau v. State, 662 So. 2d 1051 (Miss.1995), this Court was again faced with the failure of the
indictment to contain the proper conclusion. There, this Court held that "the formal defect in the
indictment is curable by amendment" and is therefore subject to Miss. Code Ann. § 99-7-21 which
requires that "defects on the face of an indictment must be presented by way of demurrer." Id. at
1054-55. This Court concluded that this issue "is subject to waiver for the failure to demur to the
indictment in accordance with our statute." Id. at 1055. Because Brandau failed to raise this issue at
the trial level or in his original brief before this Court, but rather raised the issue for the first time in
his Petition for Rehearing, this Court held that the issue was procedurally barred. Id. at 1054.

The record below does not include a transcript of the guilty plea hearing from which to determine
whether Jones raised this issue, however, the entire premise of Jones's fourth assignment of error is
that his trial counsel was ineffective due to the failure to raise this issue at the guilty plea hearing.
Jones therefore clarifies any ambiguity regarding his failure to raise this issue. This issue is
procedurally barred. Brandau v. State, 662 So. 2d 1051 (Miss.1991).

Moreover, in Brooks v. State, 573 So. 2d 1350, 1352 (Miss.1990), this Court held:

     A valid guilty plea, however, admits all elements of a formal criminal charge and operates as a
     waiver of all non-jurisdictional defects contained in an indictment against a defendant.

(citations omitted).

As argued by the State, "Jones has never contended that his guilty plea to house burglary and
recidivism was anything other than freely and voluntarily given." In his brief before this Court, Jones
does not argue that his guilty plea was involuntary. Consequently, Jones's valid guilty plea waived all
non-jurisdictional defects in the indictment. Brooks, 573 So. 2d at 1352. This issue may not be raised
for the first time in an application for post-conviction relief "absent a showing of cause and actual
prejudice." Miss. Code Ann. § 99-39-21 (1). This issue is without merit.

     IV. WHETHER JONES RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL.

In Brooks v. State, 573 So. 2d 1350, 1353 (Miss.1990), this Court addressed the application of
Strickland v. Washington, 466 U.S. 668 (1984), to guilty pleas. There, this Court held:

     It is clear the two part test articulated in Strickland v. Washington, 466 U.S. 668 (1984)
     "applies to challenges to guilty pleas based on ineffective assistance of counsel." Leatherwood
     v. State, 539 So. 2d 1378, 1381 (Miss.1989) quoting from Hill v. Lockhart, 474 U.S. 52, 58,
     106 S. Ct. 366, 370, 88 L. Ed. 2d 203, 210 (1985).

     In order to prevail on his claim of ineffective assistance of counsel, Brooks must show, first of
     all, "that his counsel's performance was deficient and second, that the deficient performance
     prejudiced the defense so as to deprive him of a fair trial." Perkins v. State, supra, 487 So. 2d
     at 793. The burden is upon the defendant to make "a showing of both." Wilcher v. State, 479
So. 2d 710, 713 (Miss.1985)(emphasis supplied).

     To obtain an evidentiary hearing in the lower court on the merits of an effective assistance of
     counsel issue, a defendant must state "a claim prima facie" in his application to the Court. Read
     v. State, 430 So. 2d 832, 841 (Miss.1983). To get a hearing ". . . he must allege . . . with
     specificity and detail" that his counsel's performance was deficient and that the deficient
     performance prejudiced the defense. Perkins v. State, supra, 487 So.2d at 793; Knox v. State,
     502 So. 2d 672, 676 (Miss.1987).

Jones argues that he received ineffective assistance of counsel due to his attorney's failure to object to
the defective indictment. Jones argues that counsel was "deficient in his performance by not
investigating and scrutinizing the indictment to determine its validity." Jones concludes "had defense
counsel made an objection, the appellant would not be sentenced as a habitual offender."

Foremost to the inquiry regarding ineffective assistance of counsel is the failure of Jones to support
his motion for post-conviction relief with affidavits other than his own. In Brooks, this Court held
that the petitioner's motion was without merit where "[t]he facts he alleged in his proposed motion
and the brief submitted in support thereof were not supported by any affidavits other than his own."
Id. at 1354 (citing Smith v. State, 490 So. 2d 860 (Miss.1986)(Defendant seeking post-conviction
relief based on contention he was deprived of right to effective assistance of counsel, failed to meet
the pleading requirements of § 99-39-1(e), Miss. Code Ann.)). See also Robertson v. State, 669
So. 2d 11, 13 (Miss.1996).

Despite the pleading infirmities, Jones must first demonstrate that counsel's performance was
deficient. Admittedly, the indictment failed to properly conclude with the constitutionally-required
language. In response, the State argues that McNeal v. State "was decided four (4) years after
Jones's indictment and over three years following his plea of guilty. . . ." The State concludes that
"counsel's performance was not deficient in the constitutional sense simply because another lawyer,
several years later, successfully raised the issue." Notwithstanding the argument of the State, McNeal
v. State was clear: this language is required by the Constitution. Having not objected to the failure of
the indictment to contain the proper conclusion, counsel waived this issue for appellate purposes.

Jones, however, is also required to demonstrate that he was prejudiced by the deficient performance
of counsel. Jones argues "had defense counsel made an objection, the Appellant would not be
sentenced as a habitual offender." In Brandau v. State, supra, this Court clearly held that the failure
to properly conclude an indictment with the language set forth in Section 169 of the Mississippi
Constitution may be cured by amendment. Therefore, had counsel objected, the State could have
easily amended the indictment. Moreover, Jones never once argues that the indictment, although
defective, did not inform him of the pending charges or of his habitual offender status. Jones
therefore cannot demonstrate prejudice as required by the second prong of Strickland v.
Washington, 466 U.S. 668 (1984). This issue is without merit.

                                           CONCLUSION

Although the trial court dismissed Jones's motion for failure to comply with Miss. Code Ann. § 99-
39-9 (3), the motion does include an oath sufficient to meet the initial pleading requirements.
However, Jones motion is without merit for several alternative reasons. In Puckett v. Stuckey, 633
So. 2d 978, 680 (Miss.1993), this Court held that "[w]e will affirm the decision of the circuit court
where the right result is reached even though we may disagree with the reason for that result." See
also Riley v. Doerner, 677 So. 2d 740, 745 (Miss.1996); Kirksey v. Dye, 564 So. 2d 1333
(Miss.1990); Stewart v. Walls, 534 So. 2d 1033, 1035 (Miss.1988).

Jones is procedurally barred from challenging the failure of the indictment to contain the proper
conclusion due to his failure to raise this issue in the trial court. Brandau v. State, 662 So. 2d 1051
(Miss.1995). Moreover, Jones does not challenge the validity of his guilty plea. This Court has held
that the entry of a valid guilty plea "admits all elements of a formal criminal charge and operates as a
waiver of all non-jurisdictional defects contained in an indictment against a defendant." See Brooks v.
State, 573 So. 2d 1350 (Miss.1990)(citations omitted). Jones has also failed to satisfy the pleading
requirements for an ineffective assistance of counsel claim as well as the two-prong test set forth in
Strickland v. Washington, 466 U.S. 668 (1984). We therefore affirm.

DENIAL OF POST-CONVICTION RELIEF AFFIRMED.
LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, McRAE, ROBERTS
AND MILLS, JJ., CONCUR.